DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to reply filed 3/22/2022. Claims 1-3, 5-7, 11-14,16, 20-24 are allowed (renumbered: 1-16) whereas 4, 8, 9, 10, 15, 17, 18 and 19 are cancelled without prejudice.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendments was given in an electronic communication dated June 10, 2022 with principal applicant's attorney David Arvesen.
AMENDMENTS TO THE CLAIMS

1.	(Currently Amended) An apparatus functioning as a signaling application function in a core network, the apparatus comprising:
a communication interface configured to receive, from an application provider, a signaling message for provisioning into a network-based media processing (NBMP) workflow manager, wherein the signaling message includes a processing template with one or more parameters that control processing of content in a workflow, and wherein the processing template includes a list of edge networks to deploy the at least one media processing entity in the workflow; and
a processor operably coupled to the communication interface, wherein the processor is configured to:
assume a role of the NBMP workflow manager;
communicate with an edge configuration server and an edge enabler server in an edge network to determine functionality of edge media application functions in the edge network;
provision at least one media application function as at least one media processing entity in the workflow, wherein, when the functionality of the edge media application can partly process the content in the workflow, to provision the at least one media application function includes to provision a first media processing entity in the core network and a second media processing entity in the edge network;
instruct a media source to provide content for processing to the at least one media processing entity; and
instruct the at least one media processing entity in the workflow to provide the processed content to a user equipment (UE).

2.	(Original)	The apparatus of Claim 1, wherein:
the functionality of the edge media application functions cannot process content in the workflow, and the at least one media processing entity is provisioned in the core network.
3.	(Original)	The apparatus of Claim 1, wherein:
the functionality of the edge media application functions can process content in the workflow, and
the at least one media processing entity is provisioned in the edge network.
4.	(Canceled).
5.	(Original)	The apparatus of Claim 1, wherein: the functionality of the edge media application functions can partly process the content in the workflow,
the at least one media processing entity includes a first media processing entity provisioned in the edge network, and
the processor is further configured to:
communicate with a second edge configuration server and a second edge enabler server in a second edge network to determine functionality of edge media application functions in the second edge network,
provision at least one second media application function as at least one second media processing entity in the workflow;
instruct a media source to provide content for processing to the at least one second media processing entity; and
instruct the at least one second media processing entity in the workflow to provide the processed content to the UE.
6.	(Original)	The apparatus of Claim 1, wherein:
the functionality of the edge media application functions can partly process the content in the workflow,
the at least one media processing entity includes a first media processing entity provisioned in the edge network, and
the processor is further configured to:
communicate with a second edge configuration server and a second edge enabler server in a second edge network to determine functionality of edge media application functions in the second edge network, wherein the functionality of the edge media application functions in the second edge network can partly process remaining content in the workflow,
provision at least one second edge media application function in the second edge network as at least one second media processing entity in the workflow;
provision at least one media application function in the core network as a media processing entity in the workflow;
instruct a media source to provide content for processing to the at least one second media processing entity in the second edge network and to the media processing entity in the core network; and
instruct the at least one second media processing entity in the workflow to provide the processed content to the UE.

7.	(Original)	The apparatus of Claim 1, wherein the signaling message includes a field for indicating requirement for edge processing.

8.	(Canceled)
9.	(Canceled)	
10.	(Canceled)	

11.	(Currently Amended)	The apparatus of Claim 1, wherein the processing template includes a list of processes to run in the edge network and the core network.

12.	(Currently Amended)	An apparatus functioning as a signaling application function in an edge network, the apparatus comprising:
a communication interface configured to receive, from an application provider or a network-based media processing (NBMP) workflow manager in a core network, a signaling message for provisioning into an edge NBMP workflow manager, wherein the signaling message includes a processing template with one or more parameters that control processing of a content in a workflow, and wherein the processing template includes a list of edge networks to deploy the at least one media processing entity in the workflow; and
a processor operably coupled to the communication interface, wherein the processor is configured to:
assume a role of the edge NBMP workflow manager;
provision at least one edge media application function as at least one media processing entity in the workflow;
instruct a media source to provide the content for processing to the at least one media processing entity; and
instruct the at least one media processing entity in the workflow to provide the processed content to a user equipment (UE),
wherein, the at least one edge media application function can partly process the content in the workflow,
the at least one edge media application function is configured to receive partly processed content from media processing entities in the core network, and
the processor is further configured to instruct the at least one edge media application function to provide the processed content to a second edge network.

13.	(Original)	The apparatus of Claim 12, wherein:
the at least one edge media application function can partly process the content in the workflow, and
the at least one edge media application function is configured to receive partly processed content from media processing entities in the core network.

14.	(Original)	The apparatus of Claim 12, wherein:
the at least one edge media application function can partly process the content in the workflow, and
the at least one edge media application function is configured to receive partly processed content from media processing entities in a second edge network.

15.	(Canceled)

16.	(Previously presented)	The apparatus of Claim 12, wherein the signaling message includes a field for indicating a requirement for edge processing.

17.	(Canceled)
18.	(Canceled)	
19.	(Canceled)	

20.	(Currently Amended)	The apparatus of Claim 12, wherein the processing template includes a list of processes to run in the edge network and the core network.

21.	(Currently Amended)	A method for an apparatus functioning as a signaling application function in a core network, the method comprising:
receiving, using a communication interface of the apparatus, a signaling message for provisioning into a network-based media processing (NBMP) workflow manager from an application provider, wherein the signaling message includes a processing template with one or more parameters that control processing of content in a workflow, and wherein the processing template includes a list of edge networks to deploy the at least one media processing entity in the workflow; and
assuming, using a processor operably coupled to the communication interface, a role of the NBMP workflow manager;
communicating, using the processor, with an edge configuration server and an edge enabler server in an edge network to determine functionality of edge media application functions in the edge network;
provisioning, using the processor, at least one media application function as at least one media processing entity in the workflow, wherein, when the functionality of the edge media application can partly process the content in the workflow, provisioning the at least one media application function includes provisioning a first media processing entity in the core network and a second media processing entity in the edge network;
instructing, using the processor, a media source to provide content for processing to the at least one media processing entity; and
instructing, using the processor, the at least one media processing entity in the workflow to provide the processed content to a user equipment (UE).

22.	(Previously presented)	The method of Claim 21, wherein:
the functionality of the edge media application functions can partly process the content in the workflow,
the at least one media processing entity includes a first media processing entity provisioned in the edge network, and
the method further comprises:
communicating, using the processor, with a second edge configuration server and a second edge enabler server in a second edge network to determine functionality of edge media application functions in the second edge network,
provisioning, using the processor, at least one second media application function as at least one second media processing entity in the workflow;
instructing, using the processor, a media source to provide content for processing to the at least one second media processing entity; and
instructing, using the processor, the at least one second media processing entity in the workflow to provide the processed content to the UE.

23.	(Previously presented)	The apparatus of Claim 21, wherein:
the functionality of the edge media application functions can partly process the content in the workflow,
the at least one media processing entity includes a first media processing entity provisioned in the edge network, and
the method further comprises:
communicating with a second edge configuration server and a second edge enabler server in a second edge network to determine functionality of edge media application functions in the second edge network, wherein the functionality of the edge media application functions in the second edge network can partly process remaining content in the workflow,
provisioning at least one second edge media application function in the second edge network as at least one second media processing entity in the workflow;
provisioning at least one media application function in the core network as a media processing entity in the workflow;
instructing a media source to provide content for processing to the at least one second media processing entity in the second edge network and to the media processing entity in the core network; and
instructing the at least one second media processing entity in the workflow to provide the processed content to the UE.

24.	(Previously presented) The method of Claim 21, wherein the signaling message includes a field for indicating requirement for edge processing.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest at least as substantially described in independent claims 1, 12 and 21. These limitations, in combination with the remaining limitations of claims 1, 12 and 21 are neither suggested nor taught alone or in combination by the prior art of record.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454